Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 1 of 13




            EXHIBIT N
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 2 of 13




                   about.fb.com




                   14-18 minutes



                   Update on January 27, 2020 at 1:30PM PT: In order to continue
                   running issue, electoral or political ads in the US, advertisers must
                   assign a Page Owner. To help ensure all advertisers have time to
                   complete this, we are extending our deadline to become compliant
                   to February 8, 2020.

                   Original post on October 21, 2019:

                   We have a responsibility to stop abuse and election interference on
                   our platform. That’s why we’ve made significant investments since
                   2016 to better identify new threats, close vulnerabilities and reduce
                   the spread of viral misinformation and fake accounts.

                   Today, almost a year out from the 2020 elections in the US, we’re
                   announcing several new measures to help protect the democratic
                   process and providing an update on initiatives already underway:

                   Fighting foreign interference

                   Combating inauthentic behavior, including an updated policy

                   Protecting the accounts of candidates, elected officials, their teams
                   and others through Facebook Protect

                   Increasing transparency


1 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 3 of 13

                   Making Pages more transparent, including showing the confirmed
                   owner of a Page

                   Labeling state-controlled media on their Page and in our Ad Library

                   Making it easier to understand political ads, including a new US
                   presidential candidate spend tracker

                   Reducing misinformation

                   Preventing the spread of misinformation, including clearer fact-
                   checking labels

                   Fighting voter suppression and interference, including banning paid
                   ads that suggest voting is useless or advise people not to vote

                   Helping people better understand the information they see online,
                   including an initial investment of $2 million to support media
                   literacy projects




                   Combating Inauthentic Behavior

                   Over the last three years, we’ve worked to identify new and
                   emerging threats and remove coordinated inauthentic behavior
                   across our apps. In the past year alone, we’ve taken down over 50
                   networks worldwide, many ahead of major democratic elections.
                   As part of our effort to counter foreign influence campaigns, this
                   morning we removed four separate networks of accounts, Pages
                   and Groups on Facebook and Instagram for engaging in
                   coordinated inauthentic behavior. Three of them originated in Iran
                   and one in Russia. They targeted the US, North Africa and Latin
                   America. We have identified these manipulation campaigns as part
                   of our internal investigations into suspected Iran-linked inauthentic


2 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 4 of 13

                   behavior, as well as ongoing proactive work ahead of the US
                   elections.

                   We took down these networks based on their behavior, not the
                   content they posted. In each case, the people behind this activity
                   coordinated with one another and used fake accounts to
                   misrepresent themselves, and that was the basis for our action. We
                   have shared our findings with law enforcement and industry
                   partners. More details can be found here.

                   As we’ve improved our ability to disrupt these operations, we’ve
                   also built a deeper understanding of different threats and how best
                   to counter them. We investigate and enforce against any type of
                   inauthentic behavior. However, the most appropriate way to
                   respond to someone boosting the popularity of their posts in their
                   own country may not be the best way to counter foreign
                   interference. That’s why we’re updating our inauthentic behavior
                   policy to clarify how we deal with the range of deceptive practices
                   we see on our platforms, whether foreign or domestic, state or non-
                   state.

                   Protecting the Accounts of Candidates, Elected Officials and
                   Their Teams

                   Today, we’re launching Facebook Protect to further secure the
                   accounts of elected officials, candidates, their staff and others who
                   may be particularly vulnerable to targeting by hackers and foreign
                   adversaries. As we’ve seen in past elections, they can be targets of
                   malicious activity. However, because campaigns are generally run
                   for a short period of time, we don’t always know who these
                   campaign-affiliated people are, making it harder to help protect
                   them.



3 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 5 of 13

                   Beginning today, Page admins can enroll their organization’s
                   Facebook and Instagram accounts in Facebook Protect and invite
                   members of their organization to participate in the program as well.
                   Participants will be required to turn on two-factor authentication,
                   and their accounts will be monitored for hacking, such as login
                   attempts from unusual locations or unverified devices. And, if we
                   discover an attack against one account, we can review and protect
                   other accounts affiliated with that same organization that are
                   enrolled in our program. Read more about Facebook Protect and
                   enroll here.




                   Making Pages More Transparent
                   We want to make sure people are using Facebook authentically,
                   and that they understand who is speaking to them. Over the past
                   year, we’ve taken steps to ensure Pages are authentic and more
                   transparent by showing people the Page’s primary country location


4 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 6 of 13

                   and whether the Page has merged with other Pages. This gives
                   people more context on the Page and makes it easier to
                   understand who’s behind it.

                   Increasingly, we’ve seen people failing to disclose the organization
                   behind their Page as a way to make people think that a Page is run
                   independently. To address this, we’re adding more information
                   about who is behind a Page, including a new “Organizations That
                   Manage This Page” tab that will feature the Page’s “Confirmed
                   Page Owner,” including the organization’s legal name and verified
                   city, phone number or website.

                   Initially, this information will only appear on Pages with large US
                   audiences that have gone through Facebook’s business
                   verification. In addition, Pages that have gone through the new
                   authorization process to run ads about social issues, elections or
                   politics in the US will also have this tab. And starting in January,
                   these advertisers will be required to show their Confirmed Page
                   Owner.

                   If we find a Page is concealing its ownership in order to mislead
                   people, we will require it to successfully complete the verification
                   process and show more information in order for the Page to stay
                   up.

                   Labeling State-Controlled Media

                   We want to help people better understand the sources of news
                   content they see on Facebook so they can make informed
                   decisions about what they’re reading. Next month, we’ll begin
                   labeling media outlets that are wholly or partially under the editorial
                   control of their government as state-controlled media. This label
                   will be on both their Page and in our Ad Library.


5 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 7 of 13

                   We will hold these Pages to a higher standard of transparency
                   because they combine the opinion-making influence of a media
                   organization with the strategic backing of a state.

                   We developed our own definition and standards for state-controlled
                   media organizations with input from more than 40 experts around
                   the world specializing in media, governance, human rights and
                   development. Those consulted represent leading academic
                   institutions, nonprofits and international organizations in this field,
                   including Reporters Without Borders, Center for International
                   Media Assistance, European Journalism Center, Oxford Internet
                   Institute, Center for Media, Data and Society (CMDS) at the
                   Central European University, the Council of Europe, UNESCO and
                   others.

                   It’s important to note that our policy draws an intentional distinction
                   between state-controlled media and public media, which we define
                   as any entity that is publicly financed, retains a public service
                   mission and can demonstrate its independent editorial control. At
                   this time, we’re focusing our labeling efforts only on state-controlled
                   media.

                   We will update the list of state-controlled media on a rolling basis
                   beginning in November. And, in early 2020, we plan to expand our
                   labeling to specific posts and apply these labels on Instagram as
                   well. For any organization that believes we have applied the label
                   in error, there will be an appeals process.

                   Making it Easier to Understand Political Ads

                   In addition to making Pages more transparent, we’re updating the
                   Ad Library, Ad Library Report and Ad Library API to help
                   journalists, lawmakers, researchers and others learn more about


6 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 8 of 13

                   the ads they see. This includes:

                   A new US presidential candidate spend tracker, so that people can
                   see how much candidates have spent on ads

                   Adding additional spend details at the state or regional level to help
                   people analyze advertiser and candidate efforts to reach voters
                   geographically

                   Making it clear if an ad ran on Facebook, Instagram, Messenger or
                   Audience Network

                   Adding useful API filters, providing programmatic access to
                   download ad creatives and a repository of frequently used API
                   scripts.

                   In addition to updates to the Ad Library API, in November, we will
                   begin testing a new database with researchers that will enable
                   them to quickly download the entire Ad Library, pull daily snapshots
                   and track day-to-day changes.

                   Visit our Help Center to learn more about the changes to Pages
                   and the Ad Library.




                   Preventing the Spread of Viral Misinformation
                   On Facebook and Instagram, we work to keep confirmed
                   misinformation from spreading. For example, we reduce its
                   distribution so fewer people see it — on Instagram, we remove it
                   from Explore and hashtags, and on Facebook, we reduce its
                   distribution in News Feed. On Instagram, we also make content
                   from accounts that repeatedly post misinformation harder to find by
                   filtering content from that account from Explore and hashtag pages



7 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                          Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 9 of 13

                   for example. And on Facebook, if Pages, domains or Groups
                   repeatedly share misinformation, we’ll continue to reduce their
                   overall distribution and we’ll place restrictions on the Page’s ability
                   to advertise and monetize.

                   Over the next month, content across Facebook and Instagram that
                   has been rated false or partly false by a third-party fact-checker will
                   start to be more prominently labeled so that people can better
                   decide for themselves what to read, trust and share. The labels
                   below will be shown on top of false and partly false photos and
                   videos, including on top of Stories content on Instagram, and will
                   link out to the assessment from the fact-checker.




                   Much like we do on Facebook when people try to share known

8 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                         Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 10 of 13

                   misinformation, we’re also introducing a new pop-up that will
                   appear when people attempt to share posts on Instagram that
                   include content that has been debunked by third-party fact-
                   checkers.




                   In addition to clearer labels, we’re also working to take faster action
                   to prevent misinformation from going viral, especially given that
                   quality reporting and fact-checking takes time. In many countries,
                   including in the US, if we have signals that a piece of content is
                   false, we temporarily reduce its distribution pending review by a
                   third-party fact-checker.



9 of 12                              about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                         Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 11 of 13

                   Fighting Voter Suppression and Intimidation
                   Attempts to interfere with or suppress voting undermine our core
                   values as a company, and we work proactively to remove this type
                   of harmful content. Ahead of the 2018 midterm elections, we
                   extended our voter suppression and intimidation policies to
                   prohibit:

                   Misrepresentation of the dates, locations, times and methods for
                   voting or voter registration (e.g. “Vote by text!”);

                   Misrepresentation of who can vote, qualifications for voting,
                   whether a vote will be counted and what information and/or
                   materials must be provided in order to vote (e.g. “If you voted in the
                   primary, your vote in the general election won’t count.”); and

                   Threats of violence relating to voting, voter registration or the
                   outcome of an election.

                   We remove this type of content regardless of who it’s coming from,
                   and ahead of the midterm elections, our Elections Operations
                   Center removed more than 45,000 pieces of content that violated
                   these policies — more than 90% of which our systems detected
                   before anyone reported the content to us.

                   We also recognize that there are certain types of content, such as
                   hate speech, that are equally likely to suppress voting. That’s why
                   our hate speech policies ban efforts to exclude people from political
                   participation on the basis of things like race, ethnicity or religion
                   (e.g., telling people not to vote for a candidate because of the
                   candidate’s race, or indicating that people of a certain religion
                   should not be allowed to hold office).

                   In advance of the US 2020 elections, we’re implementing
                   additional policies and expanding our technical capabilities on


10 of 12                             about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                         Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 12 of 13

                   Facebook and Instagram to protect the integrity of the election.
                   Following up on a commitment we made in the civil rights audit
                   report released in June, we have now implemented our policy
                   banning paid advertising that suggests voting is useless or
                   meaningless, or advises people not to vote.

                   In addition, our systems are now more effective at proactively
                   detecting and removing this harmful content. We use machine
                   learning to help us quickly identify potentially incorrect voting
                   information and remove it.

                   We are also continuing to expand and develop our partnerships to
                   provide expertise on trends in voter suppression and intimidation,
                   as well as early detection of violating content. This includes
                   working directly with secretaries of state and election directors to
                   address localized voter suppression that may only be occurring in
                   a single state or district. This work will be supported by our
                   Elections Operations Center during both the primary and general
                   elections.

                   Helping People Better Understand What They See Online

                   Part of our work to stop the spread of misinformation is helping
                   people spot it for themselves. That’s why we partner with
                   organizations and experts in media literacy.

                   Today, we’re announcing an initial investment of $2 million to
                   support projects that empower people to determine what to read
                   and share — both on Facebook and elsewhere.

                   These projects range from training programs to help ensure the
                   largest Instagram accounts have the resources they need to
                   reduce the spread of misinformation, to expanding a pilot program
                   that brings together senior citizens and high school students to


11 of 12                             about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
Helping to Protect the 2020 US Elections - About Facebook
                         Case 3:20-cv-05222-JD Document 10-14 Filed 08/04/20 Page 13 of 13

                   learn about online safety and media literacy, to public events in
                   local venues like bookstores, community centers and libraries in
                   cities across the country. We’re also supporting a series of training
                   events focused on critical thinking among first-time voters.

                   In addition, we’re including a new series of media literacy lessons
                   in our Digital Literacy Library. These lessons are drawn from the
                   Youth and Media team at the Berkman Klein Center for Internet &
                   Society at Harvard University, which has made them available for
                   free worldwide under a Creative Commons license. The lessons,
                   created for middle and high school educators, are designed to be
                   interactive and cover topics ranging from assessing the quality of
                   the information online to more technical skills like reverse image
                   search.

                   We’ll continue to develop our media literacy efforts in the US and
                   we’ll have more to share soon.




12 of 12                             about:reader?url=https://about.fb.com/news/2019/10/update-on-election-...
